 

FS Energy and Power Fund 8-K [fsep-8k_121514.htm] 

 

Exhibit 10.1

 

Execution Version

 

 

 

 



 

 

 

FIRST SUPPLEMENTAL INDENTURE

 

 

Dated as of December 15, 2014

 

 

to the

 

 

INDENTURE

 

 

by and among

 

 

Gladwyne Funding LLC,

as Issuer

 

 

and

 

 

Citibank, N.A.,

as Trustee

 

 

Dated as of September 11, 2014

 

 



 

 

 

 

 

FIRST SUPPLEMENTAL INDENTURE, dated as of December 15, 2014, between Gladwyne
Funding LLC, a Delaware limited liability company (the “Issuer”), and Citibank,
N.A., a national banking association, organized and existing under the laws of
United States of America, not in its individual capacity but solely as trustee
under the Indenture referred to below (the “Trustee”).

 

Preliminary statement

 

The Issuer and the Trustee are parties to an Indenture, dated as September 11,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Indenture”).

 

The Issuer has requested that the Trustee enter into this Supplemental Indenture
in order to amend the Indenture on the terms and conditions provided herein. The
consent of a Majority of Noteholders regarding the entry into this Supplemental
Indenture, and any required Opinion of Counsel, have been delivered to the
Trustee.

 

Accordingly, in consideration of the promises and the mutual agreements
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned thereto in the
Indenture.

 

Section 2. Amendments to the Indenture. Effective upon the date hereof:

(a)

The definition of “Maximum Principal Amount” shall be deleted in its entirety
and replaced with the following:

“Maximum Principal Amount”: $577,750,000.

(b)

The definition of “Effective Date” shall be deleted in its entirety and replaced
with the following:

“Effective Date”: March 15, 2015.

(c)

The definition of “Collateral Obligations” shall be deleted in its entirety and
replaced with the following:

“Collateral Obligation”: Means (a) with respect to any Loan or Bond originated
by the Issuer or its Affiliates, that, at the time it is purchased (or a
commitment is made to purchase such obligation) by the Issuer, satisfies each of
the following criteria:

(i)

it has been approved by a Majority of the Noteholders in accordance with the
procedures set forth in Section 12.2(a); and

(ii)

it does not cause the Aggregate Principal Amount of the Collateral to consist of
greater than 45% of Private Collateral Obligations (or, if such limit was out of
compliance prior to such purchase or commitment, such purchase or commitment
does not worsen the level of non-compliance); and

(iii)

it does not cause the Aggregate Principal Amount of the Collateral to consist of
greater than 15% of Collateral Obligations that are Participations (or, if such
limit was out of compliance prior to such purchase or commitment, such purchase
or commitment does not worsen the level of non-compliance); and all of the
Participations are Qualified Participations; and

 

 

 

 

(b) with respect to any other Loan or Bond, that, at the time it is purchased
(or a commitment is made to purchase such obligation) by the Issuer, satisfies
each of the following criteria:

 

(i)

it is not more than 20% of the related debt issuance thereof;

(ii)

it has been approved by a Majority of the Noteholders in accordance with the
procedures set forth in Section 12.2(a);

(iii)

it does not mature more than 8 years after the date on which it was purchased or
entered into;

(iv)

it does not cause all Loans or Bonds of a single issuer to constitute more than
20%, the Aggregate Principal Amount of the Collateral (or, if such limit was out
of compliance prior to such purchase or commitment, such purchase or commitment
does not worsen the level of non-compliance);

(v)

it does not cause the Aggregate Principal Amount of the Collateral to consist of
greater than 45% of Private Collateral Obligations (or, if such limit was out of
compliance prior to such purchase or commitment, such purchase or commitment
does not worsen the level of non-compliance);

(vi)

it does not cause the Aggregate Principal Amount of the Collateral to consist of
greater than 15% of Collateral Obligations that are Participations (or, if such
limit was out of compliance prior to such purchase or commitment, such purchase
or commitment does not worsen the level of non-compliance); and all of the
Participations are Qualified Participations;

(vii)

it is U.S. Dollar denominated and is neither convertible by the issuer thereof
into, nor payable in, any other currency;

(viii)

it is not a Defaulted Obligation or a Credit Risk Obligation;

(ix)

it is not a lease (including a finance lease);

(x)

it is not an Interest Only Security;

(xi)

it provides for a fixed amount of principal payable in Cash on scheduled payment
dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

(xii)

it does not constitute Margin Stock;

(xiii)

it is an obligation with respect to which the Issuer will receive payments due
under the terms of such obligation and proceeds from disposing of such asset
free and clear of withholding tax, other than (A) withholding tax as to which
the obligor or issuer must make additional payments so that the net amount
received by the Issuer after satisfaction of such tax is the amount due to the
Issuer before the imposition of any withholding tax and (B) withholding tax on
(x) late payment fees, prepayment fees or other similar fees and (y) amendment,
waiver, consent and extension fees;

 

 

 

 

(xiv)

it is not a debt obligation whose repayment is subject to substantial non-credit
related risk as determined by the Investment Manager;

(xv)

it is not an obligation pursuant to which any future advances or payments to the
borrower or the obligor thereof may be required to be made by the Issuer (other
than to indemnify an agent or representative for lenders pursuant to the
Reference Instruments);

(xvi)

it is not a Structured Finance Obligation;

(xvii)

the purchase of such obligation will not require the Issuer or the pool of
Collateral to be registered as an investment company under the Investment
Company Act;

(xviii)

such obligation is not, by its terms, convertible into or exchangeable for an
Equity Security at any time over its life;

(xix)

such obligation does not mature after the Stated Maturity of the Notes;

(xx)

such obligation is Registered;

(xxi)

such obligation is not a Synthetic Security;

(xxii)

such obligation does not include or support a letter of credit;

(xxiii)

such obligation is not an interest in a grantor trust;

(xxiv)

such obligation is issued by an obligor that is domiciled in the United States,
Canada or any other jurisdiction approved by a Majority of the Noteholders;

(xxv)

such obligation is not issued by an issuer located in a country, which country
on the date on which the obligation is acquired by the Issuer imposed foreign
exchange controls that effectively limit the availability or use of U.S. Dollars
to make when due the scheduled payments of principal thereof and interest
thereon; and

(xxvi)

it does not cause the Aggregate Principal Amount of the Collateral to consist of
greater than 45% of second lien loans (or, if such limit was out of compliance
prior to such purchase or commitment, such purchase or commitment does not
worsen the level of non-compliance),

provided, however, that one or more of the foregoing requirements may be waived
in writing by the Majority of the Noteholders (in their sole and absolute
discretion) prior to the Issuer’s commitment to purchase a Collateral
Obligation.

(d)

The definition of “Stated Maturity” shall be deleted in its entirety and
replaced with the following:

“Stated Maturity”: With respect to any security or debt obligation, including a
Note, the date specified in such security or debt obligation as the fixed date
on which the final payment of principal of such security or debt obligation is
due and payable or, if such date is not a Business Day, the next following
Business Day. The Stated Maturity with respect to the Notes will be November 15,
2025.

 

 

 

 

 

(e)

Section 2.3 shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text):

Subject to the provisions set forth below, the aggregate principal amount of the
Notes that may be authenticated and delivered under this Indenture is limited
to, $400,000,000 $577,750,000 except for (i) Notes authenticated and delivered
upon registration of transfer of, or in exchange for, or in lieu of, other Notes
pursuant to Section 2.5 or 2.6 of this Indenture and (ii) Notes issued in
accordance with Article VIII.

Such Notes shall have the designation, original principal amount, Note Interest
Rate and Stated Maturity as follows:

Designation Aggregate
Outstanding
Amount/Original
Notional Amount Note Interest Rate Stated Maturity Notes $25,000,000 LIBOR1 +
4.00% December 1, 2024
November 15, 2025

_______________

1 LIBOR refers to LIBOR for the Applicable Period.

The Notes shall be issuable in the following minimum denomination:

Note Minimum Denomination (integral multiples) Notes Rule 144A:  $500,000
($1,000 in excess thereof)

 

(f)

2.13(b) shall be amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text):

After the Closing Date through and including the three-month anniversary of the
Closing Date Effective Date, Additional Notes may be issued (each such issuance
of Additional Notes, an “Increase”), in connection with the acquisition of
Collateral Obligations permitted to be acquired hereunder or to be retained by
the Issuer in anticipation of such acquisition; provided that an Issuer Order
from the Investment Manager substantially in the form of Exhibit G (an “Increase
Request”) is delivered by, or on behalf of, the Issuer and received by the
Trustee. Notwithstanding the foregoing, the Issuer (or the Investment Manager on
its behalf) shall not submit an Increase Request, and no such requested Increase
may occur, if the Increase requested thereby will cause the quotient of the
Aggregate Outstanding Amount of the Notes divided by Par Value Numerator to
exceed 100%.

(g)

Exhibit A showing the Form of Rule 144A Global Note shall be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example: bold and
double-underlined text) as shown in Annex I hereto.

 

 

 

 

Section 3. Certain Requirements Deemed to be Satisfied.

 

Upon delivery to the Trustee of an Issuer Order in the form attached as Annex II
hereto duly executed, all requirements related to the authentication, delivery
and effectiveness of the Notes shall be deemed to have been satisfied as of the
date hereof.

 

Section 4. Miscellaneous.

 

(A)

GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

(B)

Counterparts. This instrument may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

 

(C)

Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

(D)

Complete Agreement. This Supplemental Indenture set forth the entire
understanding of the parties relating to the subject matter hereof and
supersedes and cancels any prior communications, understandings and agreements
between the parties hereto in respect thereof.

 

(E)

Documents Otherwise Unchanged. Except as herein provided, the Indenture shall
remain unchanged and in full force and effect, and each reference to the
Indenture and words of similar import in the Indenture and such other documents
shall be a reference to the Indenture as amended hereby and as the same may be
further amended, supplemented and otherwise modified and in effect from time to
time.

 

(F)

Trustee Matters. The Trustee is hereby authorized and directed to execute and
deliver this Supplemental Indenture and in so executing shall be entitled to the
benefit of every provision of the Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee. The Trustee assumes no
responsibility for the correctness of the recitals contained herein, which shall
be taken as statements of the Issuer and the Trustee shall not be responsible or
accountable in any way whatsoever with respect to the validity, execution or
sufficiency of this Supplemental Indenture.

 

 

[remainder of page left intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

  Gladwyne Funding LLC,        as Issuer         By: /s/ Gerald F. Stahlecker  
  Name:  Gerald F. Stahlecker     Title:  Executive Vice President              
      Citibank, N.A.,        not in its individual capacity but solely as
Trustee         By: /s/ Jennifer Parker     Name:  Jennifer Parker    
Title:  Vice President

 

 

 

Each of the undersigned (i) acknowledges, consents and agrees to the foregoing
Supplemental Indenture, (ii) irrevocably and unconditionally waives the 15
Business Day notice requirement set forth in Section 8.1 of the Indenture and
(iii) irrevocably and unconditionally waives receipt of an executed copy of this
Supplemental Indenture.

 

 

GOLDMAN SACHS BANK USA,   sole Noteholder               By: s/ Meera Bhutta    
Name:   Meera Bhutta     Title:  Managing Director               FS ENERGY AND
POWER FUND,   as Investment Manager               By: /s/ Gerald F. Stahlecker  
  Name:  Gerald F. Stahlecker     Title:  Executive Vice President              
STRAFFORD FUNDING LLC               By: /s/ Gerald F. Stahlecker    
Name:  Gerald F. Stahlecker     Title:  Executive Vice President  

 

 

 

 

 

ANNEX I

 

 

Exhibit A

FORM OF RULE 144A GLOBAL NOTE

 

GLADWYNE FUNDING LLC

 

FLOATING RATE SECURED NOTE, DUE 2024 2025

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE ISSUER HAS
NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS
AMENDED (THE “INVESTMENT COMPANY ACT”). THE HOLDER HEREOF, BY PURCHASING THIS
NOTE, AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH NOTE MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED, ONLY (A)(1) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT, PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT AND THAT (U) IS A QUALIFIED
PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT,
(V) WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH
BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER), (W) UNDERSTANDS AND
AGREES THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS IN THE SECURITIES FROM
ONE OR MORE BOOK-ENTRY DEPOSITORIES, (X) IS NOT A BROKER-DEALER THAT OWNS AND
INVESTS ON A DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF
UNAFFILIATED ISSUERS, (Y) IS NOT A PENSION, PROFIT-SHARING OR OTHER RETIREMENT
TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS OR
AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE AND (Z) HAS
RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE PURCHASER IS
A PRIVATE INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30, 1996, AND IN A
TRANSACTION THAT MAY BE EFFECTED WITHOUT LOSS OF ANY APPLICABLE INVESTMENT
COMPANY ACT EXEMPTION OR EXCLUSION, (B) IN A PRINCIPAL AMOUNT OF NOT LESS THAN
THE MINIMUM DENOMINATION SET FORTH IN THE INDENTURE AND (C) IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES OR OTHER
APPLICABLE JURISDICTION. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF
NO FORCE AND EFFECT, WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. EACH TRANSFEROR OF THIS NOTE WILL
PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN THE
INDENTURE TO ITS TRANSFEREE. IN ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS
THE RIGHT TO RESELL SECURITIES PREVIOUSLY TRANSFERRED TO NON-PERMITTED HOLDERS
(AS DEFINED IN THE INDENTURE) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE
INDENTURE.

 

 

 

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE, AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN INTERNAL
REVENUE SERVICE FORM W-9 (OR SUCCESSOR APPLICABLE FORM) IN THE CASE OF A PERSON
THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) WILL RESULT IN U.S.
WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT OF THIS NOTE.

 

BY ACQUIRING THIS NOTE (OR INTEREST THEREIN), EACH PURCHASER (AND, IF THE
PURCHASER OR TRANSFEREE IS AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN, ITS
FIDUCIARY) IS DEEMED TO REPRESENT AND WARRANT THAT (1) IT IS NOT ACQUIRING THE
NOTE (OR INTEREST THEREIN) WITH THE ASSETS OF AN EMPLOYEE BENEFIT PLAN (AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)) WHICH IS SUBJECT TO TITLE I OF ERISA OR A PLAN (AS DEFINED
IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”))
OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” (WITHIN THE MEANING
OF 29 C.F.R. § 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) BY REASON OF
SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY, (2) IF THE
PURCHASER OR TRANSFEREE IS A GOVERNMENTAL PLAN OR CHURCH PLAN, ITS ACQUISITION
AND HOLDING OF THE NOTE (OR INTEREST THEREIN) WILL NOT GIVE RISE TO A NONEXEMPT
VIOLATION OF ANY STATE, LOCAL OR OTHER LAW THAT IS SIMILAR TO THE FIDUCIARY AND
PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE AND (3)
IF ACQUIRED DURING THE INITIAL INVESTMENT PERIOD (AS DEFINED IN THE INDENTURE),
IT IS NOT AN AFFECTED BANK (AS DEFINED IN THE INDENTURE). ANY PURPORTED TRANSFER
OF A NOTE (OR INTEREST THEREIN) TO A PURCHASER OR TRANSFEREE THAT DOES NOT
COMPLY WITH THE ABOVE REQUIREMENTS SHALL BE NULL AND VOID AB INITIO.

 

 

 

 

GLADWYNE FUNDING LLC

Floating Rate Secured Note, Due 2024 2025

Up to U.S. $400,000,000 $577,750,000

R-1 R-2
CUSIP NO.: 376769 AA3

 

GLADWYNE FUNDING LLC, a Delaware limited liability company (the “Issuer”), for
value received, hereby promise to pay to CEDE & CO. or its registered assigns,
upon presentation and surrender of this Note (except as otherwise permitted by
the Indenture hereinafter referred to), the principal sum of up to FOUR HUNDRED
MILLION FIVE HUNDRED SEVENTY SEVEN MILLION SEVEN HUNDRED FIFTY THOUSAND United
States Dollars (U.S. 400,000,000 $577,750,000) on December 1, 2024 November 15,
2025 (the “Stated Maturity”), as adjusted by any Increases up to and including
December 1, 2014 March 15, 2015 and as adjusted upward or downward in accordance
with the Schedule of Exchanges as attached hereto, or upon the unpaid principal
of this Note becoming due and payable at an earlier date by declaration of
acceleration, call for redemption or as otherwise provided below and in the
Indenture. The Issuers promise to pay interest thereon on each Payment Date (as
defined in the Indenture) in each year, commencing March 2015, and at the Stated
Maturity, at the rate equal to the LIBOR for the Applicable Period plus 4.00%
per annum (the “Note Interest Rate”), on the unpaid principal amount hereof
until the principal hereof is paid or duly provided for in accordance with the
Indenture. Notwithstanding the foregoing, in the event funds are not sufficient
(in accordance with Article XI of the Indenture) to pay the Interest
Distribution Amount (as defined in the Indenture) in full on any Payment Date,
any deficient amount shall not be due and payable on such Payment Date and shall
be deferred and included in the Interest Distribution Amount on future Payment
Dates until such funds are available to pay the Interest Distribution Amount in
full (“Deferred Interest”). To the extent lawful and enforceable, interest on
Deferred Interest shall accrue at the Note Interest Rate until paid as provided
in the Indenture. Interest shall be computed on the basis of the actual number
of days elapsed in the applicable Interest Accrual Period divided by 360. The
interest so payable and punctually paid on any Payment Date, and the principal
payable and punctually paid on any Payment Date, will, as provided in the
Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Regular Record
Date for such interest, which shall be the fifteenth day (whether or not a
Business Day) preceding such Payment Date.

 

The obligations of the Issuers under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral
Obligations and other Collateral pledged by the Issuer in accordance with the
Priority of Payments, and in the event the Collateral Obligations and other
Collateral are insufficient to satisfy such obligations, any claims of Holders
shall be extinguished.

 

This Note is one of a duly authorized issue of Floating Rate Secured Notes, Due
2024 2025 (the “Notes”) of the Issuer, limited in aggregate principal amount to
U.S. $400,000,000$577,750,000 and issued under that certain Indenture (the
“Indenture”) dated as of September 11, 2014, among the Issuers and Citibank,
N.A., as trustee (the “Trustee,” which term includes any successor trustee as
permitted under the Indenture). Authorized under the Indenture are the Notes of
the Issuer. Interest will cease to accrue on this Note, or in the case of a
partial repayment, on such part, from the date of repayment or Stated Maturity
unless payment of principal is improperly withheld.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Trustee and the Holders of the
Notes and the terms upon which the Notes are, and are to be, authenticated and
delivered.

 

 

 

 

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Indenture.

 

Payments in respect of principal and interest due on any Payment Date of this
Note shall be made by the Paying Agent, subject to any laws or regulations
applicable thereto, by wire transfer in immediately available funds to a Dollar
account maintained by DTC or its nominee to the extent practicable or otherwise
by U.S. dollar check drawn on a bank in the United States of America delivered
to DTC or its nominee. The final payment of interest and principal due on this
Note shall be made (except as otherwise provided in the Indenture) only upon
presentation and surrender of this Note at the Corporate Trust Office of the
Trustee or at the office of any Paying Agent appointed under the Indenture.

 

The registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, the Issuer shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

 

In certain cases this Note may be redeemed, in whole or in part, in the manner
provided in the Indenture.

 

As specified in the Indenture and subject to conditions therein, on any Business
Day, the Issuer may cause an optional redemption, in whole, or in part, of the
Notes at the written direction of, or with the written consent of, the
Redemption Control Class. The redemption price for the Notes shall be subject to
the provisions set forth in the Indenture.

 

If an Event of Default shall occur and be continuing, the Notes may become or be
declared due and payable in the manner and with the effect provided in the
Indenture. If any such acceleration of maturity occurs prior to the Stated
Maturity of this Note, the amount payable to the Holder of this Note will be
equal to the aggregate unpaid principal amount of the Notes on the date this
Note becomes so due and payable, together with accrued and unpaid interest on
such unpaid principal amount at the Note Interest Rate.

 

Payments of principal and interest on this Note are subordinate to the payment
on each Payment Date of certain other obligations of the Issuer in accordance
with the Priority of Payments.

 

The Notes are issuable only in fully registered form without coupons in minimum
denominations of $500,000 and integral multiples of $1,000 in excess thereof if
held through a Rule 144A Global Note.

 

The Issuer shall arrange for the Registrar (which shall initially be the
Trustee) to keep the Register. Title to this Note shall pass by registration in
the Register for the Notes.

 

No service charge shall be made for exchanging or registering the transfer of
this Note, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith. The Trustee
and the Registrar may request evidence reasonably satisfactory to it proving the
identity of the transferee and transferor and the authenticity of their
signatures.

 

The remedies of the Trustee and the Holder hereof, as provided herein or in the
Indenture, shall be cumulative and concurrent and may be pursued solely against
the Collateral. No failure on the part of the Holder or of the Trustee in
exercising any right or remedy hereunder or under the Indenture shall operate as
a waiver or release thereof, nor shall any single or partial exercise of any
such right or remedy preclude any other further exercise thereof or the exercise
of any other right or remedy hereunder or under the Indenture.

 

 

 

 

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its Authorized Officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

 

 

 

 

IN WITNESS WHEREOF, the Issuers have caused this Note to be duly executed.

 

Dated                                          .

  GLADWYNE FUNDING LLC   By:       Name:     Title:

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

CITIBANK, N.A., not in its individual capacity but solely as Trustee

By:       Authorized Signatory  

 

 

 

 

 

 

 

ASSIGNMENT FORM

For value received  

hereby sells, assigns and transfers unto

       

Please insert social security or other identifying number of assignee

Please print or type name and address, including zip code of assignee:

               

the within Note and does hereby irrevocably constitute and appoint
_______________


Attorney to transfer the Note on the books of the Issuer with full power of
substitution in the premises.

 

Date:     Your Signature:           (Sign exactly as your name appears on
this Note)

 

 

 

 

 

 

SCHEDULE OF EXCHANGES IN RULE 144A GLOBAL NOTE

The amount issued on the Closing Date is U.S. $25,000,000.

The following exchanges of a part of this Global Note have been made:

 

Date of Exchange

Amount of
Decrease in
Principal Amount
of this Global Note

Amount of
Increase in
Principal Amount
of this Global Note

Principal Amount
of this Global Note
following such
Decrease (or
Increase)

Signature of
Authorized Officer
of Trustee or
Registrar

                   

 

 

 

 

 

 

ANNEX II

 

 

[To be attached.]

 

 

 

 

GLADWYNE FUNDING LLC
c/o FS Energy and Power Fund
Cira Centre, 2929 Arch Street, Suite 675
Philadelphia, Pennsylvania 19104

Issuer Order – Section 3.2(c) and Section 3.2(e) of the Indenture

Reference is made to that certain First Supplemental Indenture dated as of
December [●], 2014 which amends the Indenture, dated as of September 11, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), between Gladwyne Funding LLC (the “Issuer”) and Citibank, N.A., as
the trustee (the “Trustee”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Indenture. This
Certificate is being delivered by the Issuer to the Trustee pursuant to Section
3.2(c) and Section 3.2(e) of the Indenture.

The Issuer hereby requests and directs the Trustee to:

deposit (i) the Deposit to the Principal Collection Account and (ii) the Expense
Reserve Amount to the Expense Reserve Account; and

(i) authenticate the Notes in the amounts set forth in Schedule I hereto; (ii)
register such Notes in the names and denominations specified in Schedule I
hereto; and (iii) deliver such Notes to the registered holders or, in the case
of Rule 144A Global Notes, the custodian for DTC as directed by an Authorized
Officer of the Issuer, on the Closing Date, or otherwise, upon the order of any
such Authorized Officer.

[Signature page follows]

 

 

 

 

 

IN WITNESS WHEREOF, this Issuer Order is executed as of the date first written
above.

  GLADWYNE FUNDING LLC                     By: /s/ Gerald F. Stahlecker    
Name:  Gerald F. Stahlecker     Title:  Executive Vice President

 

 

RECEIPT ACKNOWLEDGED:

CITIBANK, N.A.,
as Trustee

 

By: /s/ Jennifer Parker     Name:  Jennifer Parker     Title:  Vice President  

 

 

 

 



SCHEDULE I

 

Notes: Total Size: Registered Number Denominations Registered Owner       CUSIP:
376769 AA3
ISIN: US376769AA37 Up to $577,750,000 Strafford Funding LLC      

 

 

 

 



 

 

 